Citation Nr: 0302187	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-08-023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression claimed as 
secondary to service-connected degenerative disc disease at 
C5-C6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1984 and from February 1991 to July 1991.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed a Substantive Appeal, VA Form 9, in March 
2000, in which he requested that he be provided a personal 
hearing before a Member of the Board at the RO.  The RO did 
not schedule the personal hearing.  

In a February 2002 statement the veteran's representative 
indicated that the veteran was requesting a personal hearing 
before the Decision Review Officer at the RO. The RO did not 
schedule the personal hearing.  

In a December 2000 letter to the veteran the Board requested 
the veteran to clarify whether he still desired a personal 
hearing before a Member of the Board.  In January 2003 the 
veteran responded in writing that he wanted a videoconference 
hearing before a Member of the Board in lieu of a hearing at 
the RO.  A hearing has not been scheduled and the veteran has 
not withdrawn his request for a hearing.  




It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-1 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The local representative of the 
Disabled American Veterans should be 
given an opportunity to review the claims 
folder, and a reasonable time in which to 
submit a presentation on the veteran's 
behalf.

3.  After a reasonable period of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the RO should schedule the 
veteran for a videoconference hearing 
before a Member of the Board.  The RO 
should place in the record a copy of the 
notice to the veteran and his 
representative of the scheduling of the 
hearing.  

4.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


